        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DANIEL N.,
                            Plaintiff,

v.
                                                                        20-CV-694-HKS
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.




                                 DECISION AND ORDER

              Plaintiff, David O., brings this action pursuant to the Social Security Act

(“the Act”) seeking review of the final decision of Acting Commissioner of Social

Security (the “Commissioner”), which denied his application for a period of disability and

disability insurance benefits (“DIB”) under Title II of the Act. Dkt. No. 1. This Court has

jurisdiction over this action under 42 U.S.C. § 405(g) and the parties have consented to

the disposition of this case by the undersigned pursuant to 28 U.S.C. § 636(c). Dkt. No.

9. Both parties have moved for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). Dkt. Nos. 5, 6. For the reasons that follow, Plaintiff’s Motion for

Judgment on the Pleadings (Dkt. No. 5) is GRANTED, and Defendant’s Motion for

Judgment on the Pleadings (Dkt. No. 6) is DENIED.



                                     BACKGROUND

              On April 21, 2016, Plaintiff protectively filed an application for DIB with the

Social Security Administration (“SSA”) alleging disability beginning on February 18,

2015, due to: major depressive disorder, generalized anxiety disorder, and cognitive

                                              1
           Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 2 of 16




impairment due to psychiatric medication. Tr. 1 162-186. On July 12, 2016, Plaintiff’s

claims were denied by the SSA at the initial level and he requested review. Tr. 74-92,

95-96. On October 31, 2018, Plaintiff appeared with his attorney and testified, along

with a vocational expert (“VE”) before Administrative Law Judge, Anthony Dziepak (“the

ALJ”). Tr. 28-73. On January 22, 2019, the ALJ issued a decision finding Plaintiff was

not disabled within the meaning of the Act. Tr. 9-27. Plaintiff timely requested review of

the ALJ’s decision, which the Appeals Council denied on April 10, 2020. Tr. 1-6.

Thereafter, Plaintiff commenced this action seeking review of the Commissioner’s final

decision. Dkt. No. 1.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation



1
    References to “Tr.” are to the administrative record in this matter. Dkt. No. 5.
                                                   2
         Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 3 of 16




marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence). However,

“[t]he deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir.

2003) (citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At step

one, the ALJ must determine whether the claimant is engaged in substantial gainful work

activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe” within the meaning of the Act, meaning that

it imposes significant restrictions on the claimant’s ability to perform basic work activities.

20 C.F.R. § 404.1520(c).       If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If the

claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20



                                              3
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 4 of 16




C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                      DISCUSSION

   I.     The ALJ’s Decision

              The ALJ’s decision analyzed Plaintiff’s claim for benefits under the

process described above. As an initial matter, the ALJ concluded Plaintiff met the

insured status requirements of the Act through December 31, 2020. Tr. 14. At step

one, the ALJ found Plaintiff has not engaged in substantial gainful activity since

February 18, 2015, the alleged onset date. Tr. 14. At step two, the ALJ found Plaintiff

has the following severe impairments: affective disorder and anxiety-related disorder.



                                             4
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 5 of 16




Tr. 14-15. Also at step two, the ALJ concluded that Plaintiff’s vitamin deficiency is a

non-severe impairment as there are no more than slight functional limitations associated

with this impairment. Tr. 15. At step three, the ALJ concluded that Plaintiff’s

impairments, alone or in combination, did not meet or medically equal any listings

impairment. Tr. 15-17. The ALJ considered Listing 12.04 (depressive, bipolar, and

related disorders) and Listing 12.06 (anxiety and obsessive-compulsive disorders) of 20

CFR Part 404, Subpart P, Appendix 1. Tr. 15.



              Next, the ALJ determined Plaintiff retained the RFC to perform a full range

of work at all exertional levels but with non-exertional limitations. Tr. 17-22. Specifically,

the ALJ concluded Plaintiff can perform simple work tasks in a non-assembly line type

production-paced setting; can make simple work-related decisions; and adapt to simple

changes in a routine work setting involving no interaction with the public. Tr. 17. The

ALJ also found Plaintiff could have only occasional interaction with supervisors and

coworkers and could not perform team/tandem collaborative work. Id.



              At step four, the ALJ concluded Plaintiff is unable to perform his past

relevant work as a programmer analyst. Tr. 22. At step five, the ALJ considered

Plaintiff’s age (43 on alleged disability date), education, work experience, RFC, and

relied on the VE’s testimony in concluding that there are jobs existing in significant

numbers in the national economy that Plaintiff can perform. Id. The ALJ identified jobs

that Plaintiff could perform including: auto detailer, merchandise marker, and document




                                              5
         Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 6 of 16




preparer. Tr. 23. Accordingly, the ALJ determined that Plaintiff was not disabled under

the Act from February 18, 2015 through January 22, 2019. Tr. 23.



   II.    Analysis

              Plaintiff argues the Commissioner’s decision should be remanded for

further administrative proceedings because the ALJ erred in evaluating the medical

opinion evidence in support of the RFC. Dkt. No. 5 at 14. Specifically, Plaintiff argues

that the ALJ failed to discuss medical opinion evidence from Kevin Duffy, PsyD (“Dr.

Duffy”) at step three of the sequential disability analysis and omitted medical opinion

evidence from Andrew Reichert, MD (“Dr. Reichert”) in assessing Plaintiff’s RFC. Id.

The Commissioner contends the ALJ’s step three finding is supported by substantial

evidence and that the ALJ properly considered medical opinion evidence from Dr.

Reichert in assessing the RFC. Dkt. No. 6 at 6,10.


              A. The ALJ’s Step Three Finding is Supported by Substantial
                 Evidence


              At step three, the ALJ considers the medical severity of the claimant’s

impairment(s) in determining whether the impairment(s) meets or equals one of the

listings in C.F.R. Part 404, Subpart P, Appendix 1.



              The ALJ evaluated Listings 12.04 and 12.06, which consist of three

paragraphs, designated A, B, and C. Plaintiff’s mental disorder must satisfy the

requirements of both paragraphs A and B, or the requirements of both paragraphs A

and C. 20 C.F.R. § Pt. 404, Subpt. P, App.1 § 12.00(2). Paragraph A requires “medical

                                             6
         Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 7 of 16




documentation” of the relevant mental impairment (for listing 12.04, a depressive or

bipolar disorder; for Listing 12.06, an anxiety or obsessive-compulsive disorder). 20

C.F.R. Pt. 404 Subpt. P, App’x 1, §§ 12.04(A), 12.06(A). In this case, there is no

question that the paragraph A criteria are satisfied for both Listing 12.04 and Listing

12.06.



              Paragraph B requires the claimant to show “[e]xtreme limitation of one, or

marked limitation of two” of the following areas of mental functioning:

              1.   The ability to understand, remember, or apply information;
              2.   The ability to interact with others;
              3.   The ability to concentrate, persist, or maintain pace; and
              4.   The ability to adapt or manage oneself.

20 C.F.R. Pt. 404 Subpt. P, App’x 1, §§ 12.04(B), 12.06(B). Here, the ALJ found

Plaintiff addressed each of the paragraph B criteria and found Plaintiff demonstrated

“moderate limitations” in each of the four areas of mental functioning identified above.

Tr. 15-16. In support of his reasoning, the ALJ incorporated references to Plaintiff’s

medical history (therapy notes and observations from his consultative psychiatric

examination), work history, and educational history. Tr. 15-16.



              Lastly, the ALJ concluded that the evidence failed to establish the

presence of paragraph C criteria. Tr. 15-16.



              Plaintiff argues the ALJ erred in concluding that he demonstrated only

“moderate limitations” in each of the paragraph B areas of mental functioning because

the ALJ failed to consider Dr. Duffy’s incongruous medical opinion at step three. Dkt.

                                             7
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 8 of 16




No. 5 at 19. Specifically, Plaintiff argues the ALJ failed to discuss Dr. Duffy’s opinion

that Plaintiff may have some “moderate to marked” difficulties maintaining attention and

concentration; “marked” difficulties performing complex tasks independently; and

“marked” difficulties in dealing with stress appropriately. Dkt. No. 5 at 19, Tr. 468.



              In cases where a disability claim is premised upon a listed impairment, the

ALJ should set forth a clear rationale in support of the decision to find or not to find a

listed impairment. Berry v. Schweiker, 675 F. 2d 464, 468-69 (2d Cir. 1982) (per

curiam) (affirming denial of benefits where portions of the ALJ’s decision indicate his

conclusion was supported by substantial evidence). An ALJ’s failure to include a

specific rationale for rejecting a Listing at step three may require remand if the

determination was not supported by substantial evidence. Id. at 469. In Berry, the

Second Circuit Court of Appeals upheld an ALJ’s determination that the claimant did not

meet Listing 1.04, even though the ALJ provided no explanation for his conclusion. 675

F.2d at 469. The Second Circuit explained:

              In spite of the ALJ’s failure to explain his rejection of the
              claimed listed impairments, we were able to look to other
              portions of the ALJ’s decision and to clearly credible
              evidence in finding that his determination was supported by
              substantial evidence. Cases may arise, however, in which
              we would be unable to fathom the ALJ’s rationale in relation
              to evidence in the record, especially where credibility
              determinations and inference drawing is required of the ALJ.
              In such instances, we would not hesitate to remand the case
              for further findings or a clearer explanation for the decision.
              Thus, in future cases in which the disability claim is premised
              upon one or more listed impairments of Appendix 1, the
              Secretary should set forth a sufficient rationale in support of
              his decision to find or to not find a listed impairment.




                                              8
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 9 of 16




Id. (citations omitted).



               Unlike the ALJ in Berry who provided no explanation for his conclusion

that the claimant did not meet the listing, the ALJ in this matter addressed each of the

paragraph B mental functioning criteria in support of his conclusion that the Plaintiff did

not meet the listing.



               In understanding, remembering, or applying information, the ALJ

explained that the record, although void of psychological testing, confirms that Plaintiff

completed high school and college without special education services, earning two

Bachelor’s Degrees and a Master’s Degree. Tr. 15. The ALJ did note Plaintiff’s

difficulty in school, attributable to slow information processing and issues with paying

attention. Id. The ALJ also referenced Plaintiff’s attention and concentration appeared

grossly intact at the consultative examination where he was able to count, perform

simple calculations, and the serial threes task. Id. The ALJ also observed Plaintiff’s

work history including highly skilled positions and some work during the relevant period.

Id.



               In interacting with others, the ALJ noted that Plaintiff was cooperative and

presented with adequate social skills at his consultative examination. Tr. 16. His

personal hygiene and grooming were good and he made appropriate eye contact. Id.

The ALJ observed that although Plaintiff reported he does not socialize much outside of




                                             9
       Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 10 of 16




the home, his therapy notes document his attendance at a music fest, camping, going to

the gym, job interviews, and performing volunteer work once a month with a friend. Id.



              With regard to concentrating, persisting or maintaining pace, again the

ALJ noted Plaintiff’s completion of cognitive exercises during his consultative

examination. Tr. 16. The ALJ also noted that Plaintiff’s treatment notes included

complaints of fatigue, lack of motivation, brain fog, overthinking, and inability to make

important decisions. Id.



              As for adapting or managing oneself, the ALJ observed that Plaintiff has

no difficulty managing appropriate hygiene, attire, conflict or daily situations. Id.

Furthermore, the ALJ noted that the record does not contain any psychiatric

hospitalizations or emergency room visits. Id. The ALJ also noted Plaintiff’s generally

conservative course of psychiatric care, despite periods of social stressors, Plaintiff

maintained appointments, complied with treatment, and retained the ability to perform a

wide range of daily tasks. Id. Lastly, the ALJ noted that aside from Plaintiff’s subjective

endorsement of symptoms attributable to this area of mental functioning, the record

does not include any evidence of decompensation, self-harm behaviors, or suicidal

ideation to support a finding of more than a moderate limitation. Id.



              Although the ALJ did not specifically cite medical opinion evidence from

Dr. Duffy to support his step three determination at step three, the ALJ did address the

medical opinion evidence from Dr. Duffy in the decision in support of his RFC analysis,



                                             10
       Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 11 of 16




which supported his step three determination. The ALJ explained that he accorded

“great weight” to the doctor’s opinion, in support of the RFC.



              The ALJ acknowledged Dr. Duffy’s opinion that Plaintiff would have

marked difficulties learning new tasks, performing complex tasks independently, and in

dealing appropriately with stress. Id. Here, the ALJ explained that the RFC

appropriately restricts Plaintiff from interacting with the public, permits only occasional

interactions with supervisors and coworkers, proscribes performance of team or tandem

tasks, and permits performance of simple routine tasks at a non-production rate pace.

Id. The ALJ further explained that these limitations addressed both Plaintiff’s

interpersonal relationship difficulties and low threshold for stress where the RFC limits

task complexity, production pace, and restricts collaborative work with others. Id.

Lastly, this Court notes that although the ALJ did not explicitly address the doctor’s

opinion that Plaintiff would have moderate to marked difficulties with maintaining

attention and concentration, that opinion is not incongruous to the ALJ’s finding that

Plaintiff demonstrated moderate limitations with regard to concentrating, persisting, or

maintaining pace. Tr. 21.



              Accordingly, this Court finds Plaintiff has not met his burden of

establishing that his medical impairments met or medically equaled the requirements of

a listed impairment and his challenge to the ALJ’s step three analysis fails. Overall, the

evidence in the record did not establish that Plaintiff met the requirements of Listing




                                             11
          Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 12 of 16




12.04 and 12.06, and the ALJ’s conclusion that Plaintiff’s impairments did not meet or

medically equal the severity of a listed impairment is supported by the record.



               B. The ALJ’s Evaluation of Dr. Reichert’s Opinion is Flawed.

               Plaintiff argues that the ALJ failed to discuss or evaluate medical opinion

evidence from Dr. Reichert, Plaintiff’s treating psychiatrist, in support of the RFC

determination. Dkt. No. 5 at 14. The Commissioner contends that the ALJ is not

required to discuss or evaluate the opinion evidence from Dr. Reichert because the

doctor’s opinions are on the ultimate issue of disability, which is an issue reserved to the

Commissioner. Dkt. No. 6 at 10. This Court agrees with Plaintiff for the reasons that

follow.



               In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the

evidence available to make an RFC finding that [is] consistent with the record as a

whole.” Matta v. Astrue, 508 F. Appx. 53, 56 (2d Cir. 2013). Under Second Circuit

precedent and the applicable regulations, an ALJ must follow a two-step procedure to

determine the appropriate weight to assign to the opinion of a treating physician. See

Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). In assessing the medical opinion

evidence in the record, first the ALJ will afford the opinion of a treating provider

controlling weight if it “is well supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the]

case record.” Id. When assigning less than “controlling weight” to a treating physician’s

opinion under the treating physician rule, the ALJ must explicitly consider the following



                                              12
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 13 of 16




factors: (1) the frequency, length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Id. at 95-96.

At both steps, “the ALJ must give good reasons in its notice of determination or decision

for the weight it gives the treating source’s medical opinion.” Id. at 96.



              A medical source’s statement that a claimant is “disabled” or “unable to

work” does not mean that the Commissioner will find that claimant disabled, because it

is the Commissioner’s responsibility to determine whether a claimant meets the

statutory definition of disability. Cottrell v. Colvin, 206 F. Supp. 3d 804, 809-10

(W.D.N.Y. 2016) (citing 20 C.F.R. § 404.1527(d)(1)). However, the ALJ must still

address the treating physician’s opinion on an issue reserved to the Commissioner,

explaining what weight was accorded to the opinion and providing good reasons for

refusing to credit the opinion. See Newbury v. Astrue, 321 Fed. Appx. 16, 18 (2d Cir.

2009) (finding the district court erred when it held that, because the treating physician’s

opinion went to issues reserved to the Commissioner, the claimant was not entitled to

an explanation of the reasons why the ALJ refused to credit the opinion).



              On March 17, 2017, Dr. Reichert authored a letter on behalf of Plaintiff in

support of his claim for disability. Tr. 661.

              “Mr. Daniel N. has been under our care since 1/31/2015 for
              management of treatment refractory and recalcitrant major
              depression. He has been completely debilitated by this
              condition and has been unable to work (completely and totally
              disabled) since February of 2015. He remains unresponsive
              to a plethora of attempted interventions including

                                                13
       Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 14 of 16




              extraordinary measures, unfortunately without success. He
              remains totally and probably permanently disabled.”


Tr. 661. Dr. Reichert also noted in multiple treatment records from 2015 through 2018,

that Plaintiff was unable to work in a gainful capacity due to the severity of his

debilitating depression. Tr. 457, 461, 498, 529.



              In his decision, the ALJ omitted any reference to the March 2017 letter

authored by Dr. Reichert or the doctor’s treatment notes regarding Plaintiff’s inability to

work due to his debilitating depression. Instead, the ALJ explained that he accorded

little weight to the multiple GAF scores that Dr. Reichert assigned for Plaintiff ranging

from 41 to 55, from June 2016 through September 2018, and 46 to 53 from May 2016.

Tr. 22. Although the ALJ acknowledged that the scores suggested “severe to moderate

symptoms,” the ALJ observed that GAF scores individually are reflective of vague

snapshot in time assessments of overall functioning and/or general symptoms. Id. The

ALJ then summarily concluded the GAF scores reflect management of chronic

symptoms with improvement over time. Id.



              The ALJ’s reasoning for discounting Dr. Reichert focuses entirely on the

ALJ’s perceived inaccuracy of the GAF scores that treating psychiatrist assessed for

Plaintiff. The ALJ did not provide any other explanation for why Dr. Reichert’s opinion

was not “well-supported by medically acceptable … techniques” or “inconsistent with

other substantial evidence,” 20 C.F.R. § 404.1527 (c)(2), nor did he explicitly consider




                                             14
        Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 15 of 16




any of the factors for determining the weight given to a non-controlling opinion, see id. §

404.1527 (c)(2)(i), (2)(ii), (3)-(6).



               Lastly, the ALJ noted that Dr. Reichert’s medication notes in July 2018

indicated Plaintiff was looking for work, reported feeling more functional, and better

engaged when with others. Tr. 22. Also, the ALJ observed that the record confirms

periods of plateauing followed by symptom exacerbations that inevitably return. Tr. 20.

However, “[c]ycles of improvement and debilitating symptoms of mental illness are a

common occurrence and in such circumstances it is error for an ALJ to pick out a few

isolated instances of improvement over a period of months or years and to treat them as

a basis for concluding a claimant is capable of working.” Estrella, 925 F.3d at 97.



               The Second Circuit Court of Appeals has stated that it will “not hesitate to

remand when the Commissioner has not provided ‘good reasons’ for the weight given to

a treating physician[’]s opinion and [it] will continue remanding when [it] encounters

opinions from ALJ[s] that do not comprehensively set forth reasons for the weight

assigned to a treating physician’s opinion.” Halloran v. Barnhart, 362 F.3d 28,33 (2d

Cir. 2004); see also Greek v. Colvin, 802 F.3d 370, 375-77 (remanding where “ALJ did

not provide any [valid] explanation for why [a treating physician’s opinion was not well-

supported”). This Court finds that the ALJ failed to provide “good reasons” for not giving

Dr. Reichert’s opinion controlling weight and therefore, remand is required.




                                             15
       Case 1:20-cv-00694-HKS Document 10 Filed 08/23/21 Page 16 of 16




                                     CONCLUSION

              For these reasons, Plaintiff’s Motion for Judgment on the Pleadings (Dkt.

No. 5) is GRANTED and the Commissioner’s Motion for Judgment on the Pleadings

(Dkt. No. 6) is DENIED. This case is remanded for the limited purpose of having the

ALJ explain the weight given to Dr. Reichert’s opinion. The Clerk of Court is directed to

close this case.



              SO ORDERED.

DATED:        Buffalo, New York
              August 23, 2021



                                         s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                           16
